Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1270 Page 1 of 61



 Glenn R. Bronson (7362)
 GRBronson@traskbritt.com
 James C. Watson (13395)
 JCWatson@traskbritt.com
 TRASKBRITT, PC
 230 South 500 East, Suite 300
 Salt Lake City, UT 84102
 Tel: (801) 532-1922
 Fax: (801) 531-9168
 Anthony R. Zeuli (Pro Hac Vice)
 TZeuli@merchantgould.com
 Eric R. Chad (Pro Hac Vice)
 EChad@merchantgould.com
 Karen L. Beckman (Pro Hac Vice)
 KBeckman@merchantgould.com
 Peter S. Selness (Pro Hac Vice)
 PSelness@merchantgould.com
 MERCHANT & GOULD P.C.
 2200 Fifth Street Towers
 150 South Fifth Street
 Minneapolis, MN 55402-4247
 Tel: (612) 332-5300
 Fax: (612) 332-9081
 Attorneys for Plaintiffs



                         IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



  CRYSTAL LAGOONS U.S. CORP. AND
  CRYSTAL LAGOONS TECHNOLOGIES               THIRD AMENDED COMPLAINT
  INC.,
                                                Case No. 2:19-cv-00796-BSJ
                Plaintiffs,                        JURY DEMANDED

         vs.

  CLOWARD H2O LLC,

               Defendant
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1271 Page 2 of 61



 Plaintiffs Crystal Lagoons U.S. Corp. and Crystal Lagoons Technologies Inc. (“Crystal

 Lagoons”), through its undersigned attorneys, for its Complaint against Defendant Cloward

 H2O LLC (“Cloward H2O”) alleges as follows:


                                      I.    THE PARTIES

 1.   Crystal Lagoons U.S. Corp. is a Delaware corporation with its principal place of

      business at 2 Alhambra Plaza, PH1B, Coral Gables, FL 33134.

 2.   Crystal Lagoons Technologies Inc. is a Delaware corporation with a place of business

      at 1209 Orange Street, Wilmington, DE 19801. Crystal Lagoons U.S. Corp. and

      Crystal Lagoons Technologies Inc. are collectively referred to as “Crystal Lagoons”

      herein unless the context indicates otherwise.

 3.   Cloward H2O is a Delaware corporation with its principal place of business at 2696

      University Avenue, Suite 290, Provo, Utah 84604.


                                    II.    JURISDICTION

 4.   This is an action for patent infringement arising under the Acts of Congress relating

      to patents, 35 U.S.C. §§ 271, et seq.

 5.   This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

 6.   This Court has personal jurisdiction over Cloward H2O because Cloward H2O has a

      principal place of business in Provo, Utah.

 7.   Venue is proper in this District under 28 U.S.C. §1400(b) because Cloward H2O

      resides in this district, having its principal place of business here.




                                                                               Page 2 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1272 Page 3 of 61



                              III.    PATENT OWNERSHIP

 8.    On November 22, 2011, the United States Patent and Trademark Office (“PTO”) duly

       and legally issued U.S. Patent No. 8,062,514 (“the ’514 Patent”) to Crystal Lagoons

       Corporation LLC. The ’514 Patent claims priority to U.S. patent application no.

       11/819,017, filed on June 25, 2007. The ’514 Patent also claims priority to Serial No.

       3225-2006, filed November 21, 2006 in Chile.

 9.    Crystal Lagoons (Curacao) B.V. received all right, title and interest in the ’514 patent

       by way of assignment recorded in the U.S. Patent and Trademark Office on March 8,

       2013.

 10.   Crystal Lagoons (Curacao) B.V. then entered a written exclusive license agreement

       on November 19, 2019 with Crystal Lagoons U.S. Corp., granting Crystal Lagoons

       U.S. Corp. all substantial rights in the ’514 Patent. These rights include the rights to

       make, use, have, import, sell, license, transfer, enforce, sue, collect past and future

       damages for infringement of the ’514 Patent, and otherwise fully exploit and utilize

       the asserted patent. Crystal Lagoons (Curacao) B.V. entered into this agreement with

       Crystal Lagoons U.S. Corp. with the intent of transferring all substantial rights under

       the Patent in Suit. The November 19, 2019 Agreement substituted for and superseded

       a prior agreement which predated the original complaint in this case.

 11.   The exclusive license agreement indicates that the title holder of the ’514 Patent (then

       known as Crystal Lagoons (Curacao) BV) grants to Crystal Lagoons U.S. Corp. "an

       exclusive, perpetual (without a right of revocation), fully paid-up, royalty-free, non-

       transferable, sub licensable license, solely within the Territory, to use or have used

       the CLUS IP, to make, have made, import, sell and have sold any products that utilize

       or incorporate the CLUS IP and otherwise fully exploit the CLUS IP within the


                                                                                  Page 3 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1273 Page 4 of 61



       Territory." “CLUS IP” includes the ’514 Patent in this case as well as other

       intellectual property. The Territory is the United States of America and its territories.

       The license agreement also includes a provision allowing for assignment of rights and

       obligations under the agreement with prior written consent of the other Party.

 12.   In December 2019, Crystal Lagoons (Curacao) B.V., due to a comprehensive

       international restructuring process, migrated to the United States and converted into a

       Delaware corporation called Crystal Lagoons Technologies, Inc., also a named

       plaintiff in the present action, while retaining nominal title to and ownership in the

       ’514 patent.

 13.   Therefore, Crystal Lagoons U.S. Corp., the exclusive licensee of the ’514 Patent,

       owns all substantial rights in Crystal Lagoons intellectual property in the U.S.

       including patents directed to water systems and related structures, business methods,

       water treatment systems, and the patent currently at issue in this lawsuit, United

       States Patent No. 8,062,514 (the “Patent in Suit” or “’514 Patent), titled: “Structure to

       contain a large water body of at least 15,000 m3.” A true and correct copy of the ’514

       patent is attached hereto as Exhibit A. Crystal Lagoons U.S. Corp. presently holds all

       substantial rights in the Patent in Suit including, but not limited to, the right to make,

       use, have, import, sell, license, enforce, transfer, and otherwise fully exploit and

       utilize the asserted patent.

 14.   In addition to the ’514 patent, Crystal Lagoons U.S. Corp. as an exclusive licensee

       also owns all substantial rights in other patents for related technology licensed from

       Crystal Lagoons (Curacao) B.V. (n/k/a Crystal Lagoons Technologies, Inc.),

       including:




                                                                                   Page 4 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1274 Page 5 of 61




        •    U.S. Patent No. 9,708,822, titled: “Process to maintain large clean recreational

             water bodies” (“the ’822 Patent) which was duly and legally issued on July 18,

             2017 from U.S. Patent. Application No. 11/444,781 filed on July 28, 2014,

             claims priority to Application No. 11/819,017, filed on June 25, 2007, and also

             claims priority to Serial No. 3225-2006, filed November 21, 2006 in Chile, a

             true and correct copy of the ’822 patent is attached hereto as Exhibit B; and

        •    U.S. Patent No. 8,753,520, titled: “Localized disinfection system for large water

             bodies” (“the ’520 Patent) which was duly and legally issued on June 17, 2014

             from U.S. Patent. Application No. 13/955,699 filed on July 31, 2013, which

             claims priority to PCT/EP2012/076170 filed on December 19, 2012, a true and

             correct copy of the of the ’520 patent is attached hereto as Exhibit C.

 (Collectively the “Asserted Patents.”)

 15.   No parties other than the plaintiffs own any substantial rights in the Asserted Patents.

       No other parties have the right to bring suit for infringement of the Asserted Patents.


       IV.    BACKGROUND OF CONVENTIONAL SWIMMING POOLS AND
              CRYSTAL LAGOONS’ INNOVATIVE LAGOON TECHNOLOGY

 16.   Before providing a detailed analysis of the patented technology and accused structure,

       it’s important to understand that a lagoon built and operated using Crystal Lagoons

       technology is completely different than a conventional swimming pool. A lagoon has

       a large size, typically more than 2 acres (equivalent to more than 200 average-sized

       residential swimming pools), is built with a different structure than a swimming pool

       that uses structural concrete, and is not only used for swimming and bathing but also

       for practicing water sports, such as kayaking, sailing, rowing, and windsurfing, in



                                                                                   Page 5 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1275 Page 6 of 61



     designated areas within the lagoon, as it can be seen below in some relevant photos of

     projects using Crystal Lagoons technology:

        Figure 1: Aerial photo of 7-acre lagoon at Epperson Project, Florida




         Figure 2: Aerial photo of 7-acre lagoon at SoleMia project, Florida




                                                                              Page 6 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1276 Page 7 of 61



           Figure 3: Aerial photo of 2-acre lagoon at Balmoral project, Texas




 17.   In comparison, an aerial photograph of the Cloward Hard Rock Lagoon can be seen

       in Figure 4 below, where Cloward designed the multiple conventional swimming

       pools (constructed with structural concrete, multiple inlets, and conventional

       swimming pool technology). Cloward also designed another large structure with all

       the features from a lagoon using Crystal Lagoons technology, showing the clear

       difference between the both types:




                                                                            Page 7 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1277 Page 8 of 61



 Figure 4: Cloward Hard Rock Lagoon Swimming Pools and Lagoon, both designed by
                                      Cloward H2O




 18.   Cloward admitted to infringing Crystal Lagoon’s patents. A meeting between Crystal

       Lagoons and Cloward representatives was held on October 1st, 2019, where Mr.

       Corry Cloward from Cloward H2O met with Vice-President Mr. Eric Cherasia and

       Mr. Patrick George from Crystal Lagoons. During the meeting, Mr. Cloward

       acknowledged that Cloward infringed Crystal Lagoon’s patents, and stated that they

       were using technology of the ’514 patent (structure patent) for constructing the

       lagoon.




                                                                             Page 8 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1278 Page 9 of 61



                      V.   STRUCTURE PATENT INFRINGEMENT

            THE ’514 PATENT (STRUCTURE PATENT) IS BEING INFRINGED

 19.   Crystal Lagoons has developed and patented technology that allows building and

       maintaining large man-made lagoons with excellent water quality at low costs.

       Patents have been presented and granted confirming that structures to contain large

       water bodies, construction methods, water treatment processes, bottom cleaning

       systems, and localized disinfection systems, among others, represent a significant

       advance over conventional swimming pool technology. It is important to highlight

       that the ’514 patent which claims a structure, and not other Crystal Lagoons patents

       related to water treatment technologies and systems.

 20.   Crystal Lagoons ’514 patent, the structure patent, is being infringed.

 21.   Claim 1 of the ’514 Patent (structure patent) states as follows: “A structure to contain

       a large water body, including a water body larger than 15,000 m³, for recreational use

       with color, transparency and cleanness characteristics similar to swimming pools or

       tropical seas, wherein the structure includes a bottom and walls covered with a plastic

       liner made of a non-porous material able to be thoroughly cleaned; wherein the depth

       of the structure to the bottom is about 0.5 meters or higher, wherein the structure

       includes a system of skimmers for the removal of impurities and surface oils, a fresh

       water feeding pipe system that allows entrance of fresh water and results in water

       removal by displacement of surface water through the skimmer system, and a

       pumping system including a coupling means connected to a moveable suction device

       for cleaning the plastic liner.” Each of the elements of the Claim is infringed as

       shown below:




                                                                                  Page 9 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1279 Page 10 of 61



      21.1.   “A structure to contain a large water body, including a water body larger

              than 15,000 m³…” – This element is being infringed by the current lagoon

              structure at the Cloward Hard Rock Lagoon.


      21.2.   “…for recreational use with color, transparency and cleanness characteristics

              similar to swimming pools or tropical seas…” – This element is being

              infringed by the current lagoon structure at the Cloward Hard Rock Lagoon.

              The body of water is for recreational use, including swimming.


      21.3.   “…wherein the structure includes a bottom and walls covered with a plastic

              liner made of a non-porous material able to be thoroughly cleaned…”, – This

              element is being infringed by the current lagoon structure at the Cloward

              Hard Rock Lagoon. To provide more clarity and details for this element,

              see NOTE 1: Walls.


      21.4.   “…wherein the depth of the structure to the bottom is about 0.5 meters or

              higher…” – This element is being infringed by the current lagoon structure

              at the Cloward Hard Rock Lagoon. As it is evident from the following

              picture, the depth of the accused structure is more than 0.5 m:




                                                                                Page 10 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1280 Page 11 of 61



                             Figure 5: Person in the lagoon




      21.5.   “…wherein the structure includes a system of skimmers for the removal of

              impurities and surface oils,…” – This element is being infringed by the

              current lagoon structure at the Cloward Hard Rock Lagoon. To provide

              more clarity and details for this element, see NOTE 2: Skimmers.


      21.6.   “…a fresh water feeding pipe system that allows entrance of fresh water and

              results in water removal by displacement of surface water through the

              skimmer system,…” – This element is being infringed by the current lagoon

              structure at the Cloward Hard Rock Lagoon. The accused structure includes

              a fresh water feeding pipe that allows entry of fresh water and results in

              water removal by displacement of surface water through the skimmer as it

              can be seen in the following photo:


                          Figure 6: Fresh water feeding pipes




                                                                           Page 11 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1281 Page 12 of 61



       21.7.   “…and a pumping system including a coupling means connected to a

               moveable suction device for cleaning the plastic liner.” – This element is

               being infringed by the current lagoon structure at the Cloward Hard Rock

               Lagoon. To provide more clarity and details for this element, see NOTE

               3: Pumping System.


 22.   NOTE 1: Walls

       22.1.   Information and photos show the sloped walls, the flat bottom, and all the

               vertical walls were covered with a plastic liner.


  Figure 7: Lagoon during construction showing liner in the vertical walls, where all the
                      vertical walls were covered with a plastic liner




                                                                            Page 12 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1282 Page 13 of 61



   Figure 8: Lagoon during construction showing liner in vertical walls, where all the
                     vertical walls were covered with a plastic liner




   Figure 9: Lagoon during construction showing liner in vertical walls, where all the
                     vertical walls were covered with a plastic liner




                                                                          Page 13 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1283 Page 14 of 61



      22.2.   The definition of “walls” is “a structure that serves to hold back pressure (as

              of water or sliding earth),” “a material layer enclosing space,” and

              “something that acts as a barrier.” See merriam-webster.com/dictionary/wall

              (Last Visited May 27th, 2020). None of the specification of the ’514 Patent,

              the prosecution history for the’514 Patent, nor Cloward’s failed Motion to

              Dismiss and Motion for Summary Judgment puts forth a definition for the

              claim term “walls” that would contradict or otherwise modify this plain and

              ordinary meaning. Based on this definition, the structure at the Cloward

              Hard Rock Lagoon includes vertical walls and sloped walls that serve the

              purpose of holding back the water pressure. It has been estimated that the

              sloped walls at the Hard Rock Hollywood lagoon hold back 4 times more

              pressure than the vertical walls (as seen in the dictionary definition), and

              therefore these are the most important walls of the lagoon.


      22.3.   To provide more clarity, a cross section of the Cloward Hard Rock Lagoon

              can be seen in Figure 10, Figure 11, and Figure 12 below (showing excerpts

              from Cloward’s plans and schematics based on such plans), which shows

              that there are three main inner surfaces that contain the water body: the

              vertical walls, the sloped walls, and the flat bottom.


                         Figure 10: Excerpt of Cloward's Plans




                                                                              Page 14 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1284 Page 15 of 61



                  Figure 11: Schematic of the Lagoon Cross Section




                           Figure 12: Angle View of Lagoon




      22.4.   The structure at the Cloward Hard Rock Lagoon was constructed with a liner

              that covers the flat bottom, the sloped walls, and all the vertical walls. This

              can be seen in Figure 13 below:




                                                                              Page 15 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1285 Page 16 of 61



              Figure 13: Liner covering vertical walls, sloped walls, and bottom




      22.5.      As it can be seen in the previous photo, the flat bottom, the sloped walls, and

                 all the vertical walls were indeed constructed with a liner. Before the

                 lagoon’s opening, part of the walls that have liner were covered with a

                 shotcrete layer, but the liner is still present in the structure, and more than

                 80% of the total lagoon has exposed liner such that the liner is able to be

                 thoroughly cleaned, complying with the “including” requirement as claimed

                 in the ’514 patent (structure patent).


      22.6.      Regardless of the previous argument, it is important to highlight that patent

                 infringement analysis involves a two-step process: first, determine the scope

                 and meaning of the asserted patent claim, and second, compare the claims as



                                                                                 Page 16 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1286 Page 17 of 61



                construed to the accused structure. Claim 1 recites a structure that “includes

                a bottom and walls covered with plastic liner made of a non-porous

                material able to be thoroughly cleaned.” “Includes” requires the following

                recitations, but is not limited to the recited elements. Callicrate v. New Age

                Indus. Corp., No. 04-4008-JAR, 2005 WL 1027095, at *16 (D. Kan. Apr. 27,

                2005). Therefore, based on the claim construction and its scope and

                meaning, this does not mean that 100% of such bottom and walls need to be

                covered with a plastic liner that can be thoroughly cleaned.


       22.7.    Notwithstanding, as shown before, the sloped walls, the flat bottom, and all

                the vertical walls are indeed covered with a plastic liner. Thus, even if a

                portion of the accused structure also includes walls covered with a shotcrete

                layer, there is still infringement as a matter of law.


 23.   Also, according to Claim 1 of the ’514 patent, the non-porous material of the plastic

       liner needs to be able to be thoroughly cleaned by means of a suction device

       connected to a pumping system in order to allow vacuuming the liner covering the

       sloped walls and flat bottom of the structure, as it is explained below:

       23.1.    The cleaning systems that are used all around the world in the lagoons using

                Crystal Lagoons technology are used only for cleaning (vacuuming) the

                sloped walls and flat bottom, and not for the vertical walls (as these are

                cleaned through brushing and not a vacuum system). The non-porous

                materials of the liners used for those systems are “able to be thoroughly

                cleaned,” as claimed, regardless of whether the moveable suction device is

                actually used to clean them.


                                                                                  Page 17 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1287 Page 18 of 61



      23.2.    Similarly, in the multiple swimming pools and in the lagoon at the Cloward

               Hard Rock Lagoon (both designed by Cloward), the vertical walls are not

               cleaned with a vacuuming system, and only the sloped walls and flat bottom

               are cleaned through conventional vacuuming devices controlled remotely or

               manually operated, as it can be seen in Figure 14 and Figure 15 below:


    Figure 14: Conventional pool suction device from Cloward, not able to be used in
                                      vertical walls




                                                                             Page 18 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1288 Page 19 of 61



  Figure 15: Diver performing manual cleaning using a moveable suction device in the
                                        sloped walls




       23.3.   In summary, in the Cloward Hard Rock Lagoon, all vertical walls, the sloped

               walls and the flat bottom are covered with a plastic liner, and more than 80%

               of the total surface has exposed liner (not covered with a shotcrete layer) that

               is able to be thoroughly cleaned.


       23.4.   Further, a structure like the Cloward Hard Rock Lagoon that is built with a

               liner in the vertical walls, sloped walls and flat bottom allows to have

               construction costs that are very low compared to the conventional structural

               concrete walls and shell required for swimming pool construction, which is

               part of the novelty and inventive step of the ‘514 patent (structure patent)

               from Crystal Lagoons.


 24.   NOTE 2: Skimmers

       24.1.   The accused structure includes a system of skimmers for removal of

               impurities and surface oils as seen in Figure 16 below:



                                                                                Page 19 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1289 Page 20 of 61



                                  Figure 16: Skimmers




      24.2.   It’s important to note that Claim 1 of the ’514 patent (structure patent) does

              not define a specific skimmer type as it is a patent describing the structure to

              contain water, not related to the specific hydraulic system for the skimmers.

              The ’514 patent mentions that skimmers may be surface slots or dumps,

              serving the purpose of removing floating contaminants independently of the

              type of skimmer used, which is only one element of the structure and not a

              specific type or configuration, as it can be shown in the following excerpts

              from the patent:




                                                                               Page 20 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1290 Page 21 of 61



                    Figure 17: ’514 Patent: Paragraph 4, Lines 64-65




                    Figure 18: ’514 Patent: Paragraph 9, Lines 43-44




                    Figure 19: ’514 Patent: Paragraph 6, Lines 42-43




 25.   NOTE 3: Pumping System

       25.1.   The accused structure includes a pumping system connected to a moveable

               suction (vacuum) device for cleaning the plastic liner as seen in the

               following figures:




                                                                         Page 21 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1291 Page 22 of 61



    Figure 20: Pumping system connected to a moveable suction device cleaning the
                                     sloped walls




                  Figure 21: The vacuum system operated by a boat




        Figure 22: Diver operating the suction device, cleaning the sloped walls




                                                                          Page 22 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1292 Page 23 of 61



     Figure 23: Moveable suction (vacuum) device connected to a pumping system




      25.2.   It’s important to note that Claim 1 of the ’514 patent (structure patent) does

              not define a specific pumping system for providing suction power to the

              bottom cleaning system, as it is a patent describing the structure to contain

              water, not related to the specific configuration of the pumping system. The

              pumping system is connected to the suction device in order to provide

              suction power and achieve vacuuming of the bottom, however, it does not

              describe a specific type of pumping system, as it can be seen from the

              following patent excerpts:


                  Figure 24: ’514 Patent: Paragraph 11, Lines 19-20




                                                                              Page 23 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1293 Page 24 of 61



                     Figure 25: ’514 Patent: Paragraph 11, Lines 37-39




               VI.    WATER TREATMENT PATENT INFRINGEMENT

       WHAT CLOWARD BUILT IS SOMETHING THEY HAVE NEVER BUILT
  BEFORE, AND IT IS NOT A SWIMMING POOL LIKE THE ONES THEY BUILT
                         IN THE VICINITY OF THE LAGOON.

 26.   It is important to mention that in order to provide crystal clear water and eliminate

       suspended particles for recreational water bodies, two different technologies can be

       used:

       •   (1) Traditional swimming pool filtration technologies that are usually applied in

           relatively small water bodies built with structural concrete, consist of a

           centralized filtration system, a large number of inlets/outlets, and a piping

           network located in the structure of the water body in order to allow the filtration

           of the entire volume of water homogeneously and efficiently many times per day

           depending on local regulations (in Florida it is required to filter the complete

           water volume 4 times per day).

       •   (2) Crystal Lagoons’ technology, which uses a plastic liner for constructing the

           lagoon structure, and that uses flocculants to flocculate suspended particles that

           fall to the bottom and are then removed by a suction device, which is applied in



                                                                               Page 24 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1294 Page 25 of 61



           larger water bodies, and does not require the large number of inlets and large

           filtration systems from conventional swimming pool technologies.

 27.   To provide more clarity to the above explanation, see the figures below:

                     Figure 26: Swimming pool technology schematic




                    Figure 27: Crystal Lagoons’ technology schematic




 28.   Crystal Lagoons has developed technology for maintaining large man-made lagoons

       with excellent water quality at low cost. Several patents have been granted

       confirming that these water treatment processes, bottom cleaning systems, and


                                                                                  Page 25 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1295 Page 26 of 61



       localized disinfection systems, among others, represent a significant advance over

       conventional swimming pool technology.

 29.   Based on discovery to date Crystal Lagoons has a reasonable belief that Crystal

       Lagoons’ patents related to water treatment technologies, specifically the ’822 patent

       and the ’520 patent (collectively the “Water Treatment Patents”) are infringed.



       The ’822 patent

 30.   Claim 1 of the ’822 patent, states as follows: “A process to maintain a water body,

       wherein the water body has a volume of at least 15,000 m3 and is housed in a

       structure having a bottom and walls and provided with skimmers, the process

       comprising: maintaining pH of water in the water body at pH 5 to 9; adding an

       oxidation-reduction potential (ORP) of at least 600 mV for at least 4 hours within a

       48 hour cycle; adding a flocculating agent to the water at a concentration of 0.02 to

       1.0 ppm at a frequency of at least once every 6 days to precipitate impurities in the

       water and to accumulate precipitated impurities at the bottom of the structure;

       removing precipitated impurities at the bottom of the structure; removing precipitated

       impurities from the bottom with a movable suction device; feeding the water body

       with inlet water to generate displacement of surface water containing impurities and

       surface oils and removing displaced surface water using the skimmers, the inlet water

       having iron and manganese levels lower than 1.5ppm and turbidity lower than 5

       NTU, wherein the process is performed without traditional filtration, wherein

       traditional filtration comprises filtering the volume of water once or more in 24

       hours.” Each of the elements of the claim is infringed as shown below:




                                                                                Page 26 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1296 Page 27 of 61



      30.1.   “A process to maintain a water body, wherein the water body has a volume

              of at least 15,000 m3 and is housed in a structure having a bottom and walls

              and provided with skimmers . . . .” – To the extent this preamble is a

              limitation, this element is infringed at the Cloward Hard Rock Lagoon. See

              ¶¶ 22-24, supra; see also CLOWARD0000261, CLOWARD0103852-

              0103853.


      30.2.   “. . . maintaining pH of water in the water body at pH 5 to 9 . . .” –This

              element is being infringed at the Cloward Hard Rock Lagoon. See

              CLOWARD000010 and CLOWARD0103852-0103853.


      30.3.   “. . . adding an oxidizing agent to the water to maintain an oxidation-

              reduction potential (ORP) of at least 600 mV for at least 4 hours within a 48

              hour cycle . . .” – This element is infringed at the Cloward Hard Rock

              Lagoon. See CLOWARD000015; CLOWARD0103852-0103853. Further,

              inspection of the lagoon uncovered evidence of calcium hypochlorite

              (chlorine-based disinfectant) on site and a noticeable odor of chlorine from

              the lagoon water.


 Figure 28: Photograph of pallets containing calcium hypochlorite at the lagoon taken
 in September 2020.




                                                                             Page 27 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1297 Page 28 of 61



       30.4.   “. . . adding a flocculating agent to the water at a concentration of 0.02 to 1.0

               ppm at a frequency of at least once every 6 days to precipitate impurities in

               the water and to accumulate precipitated impurities at the bottom of the

               structure . . .” – This element is being infringed at the Cloward Hard Rock

               Lagoon. See CLOWARD0094627.


       30.5.   “. . . removing precipitated impurities from the bottom with a movable

               suction device . . .” – This element is infringed at the Cloward Hard Rock

               Lagoon. See Note 3 at ¶ 25, Figures 20-23, supra.


       30.6.   “. . . feeding the water body with inlet water to generate displacement of

               surface water containing impurities and surface oils and removing displaced

               surface water using the skimmers, the inlet water having iron and manganese

               levels lower than 1.5ppm and turbidity lower than 5 NTU. . .” – This

               element is infringed at the Cloward Hard Rock Lagoon. See ¶¶ 21.6, 24, and

               Figures 6, 16, supra; see also CLOWARD0000261, CLOWARD0000010.


       30.7.   “. . . wherein the process is performed without traditional filtration, wherein

               traditional filtration comprises filtering the volume of water once or more in

               24 hours.” – This element is infringed at the Cloward Hard Rock Lagoon.

               To provide more clarity and details for this element, see NOTE 4:

               Filtration System.


 31.   NOTE 4: Filtration System

       31.1.   Crystal Lagoons reviewed the preliminary design plans of the Cloward Hard

               Rock Lagoon, which were produced by Cloward. Some of the features



                                                                                 Page 28 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1298 Page 29 of 61



              shown in the plans can be seen in the following figure that includes

              numerous inlets:


    Figure 29: Cloward Hard Rock Lagoon preliminary design plans from Cloward,
                            which includes numerous inlets




      31.2.   The above referenced plans showed that the lagoon had a large number of

              inlets (shown as circles in the above Figures) as well as filtration equipment

              that theoretically achieved a filtration of the total volume of water 4 times

              per day, trying to assimilate to conventional pool filtration technology. The

              inlets are elements that allow introducing water into the lagoon, in order to

              achieve mixing and homogeneity of the water so that the filtration system

              works in an efficient manner.


      31.3.   Cloward, in their Summary Judgment Motion, claimed that the Cloward

              Hard Rock Lagoon was indeed built according to these preliminary plans




                                                                              Page 29 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1299 Page 30 of 61



              that included numerous inlets (considering that apparently the filtration rate

              was changed from 4 times per day to 2 times per day).


      31.4.   However, from on-site visits during construction and operation, it has been

              observed that the lagoon does not have the inlets as shown in the plans and

              the actually-built structure was modified relative to those plans to use

              Crystal Lagoons’ technology, and therefore we believe that the statements

              from Cloward are not true, as it can be seen from the following photos

              during construction:


        Figure 30: Detail of liner during construction with no evidence of inlets




                                                                              Page 30 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1300 Page 31 of 61



        Figure 31: Detail of liner during construction with no evidence of inlets




      31.5.   From the previously presented plans, the design of the Cloward Hard Rock

              Lagoon included more than 50 inlets and a filtration system able to filter the

              complete water volume 4 times per day, which was apparently changed to 2

              times per day at a later stage. However, the alleged inlets have not been

              observed at the site during construction or operation of the lagoon, and

              therefore, even if Cloward alleges the lagoon was built according to such

              final plans, this does not appear to be true and we have reasonable doubt to

              believe that such inlets as depicted in the plans were built on site. Therefore,

              additional discovery and expert reports are necessary to determine if the

              lagoon was indeed built according to the construction plans that were

              intended to assimilate to a swimming pool system and if it effectively

              operates as a swimming pool, or if the on-site construction was changed to a

              water technology more similar to Crystal Lagoons’ technology in terms of

              construction or operation, as it has been observed on-site.




                                                                               Page 31 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1301 Page 32 of 61



      31.6.   Also, to reinforce Crystal Lagoons’ doubts, if the system at the Cloward

              Hard Rock Lagoon was effectively designed and built as a conventional

              swimming pool with the proper amount of inlets and drains based on

              swimming pool regulations, then short circuits would be avoided and

              homogeneous filtration of the complete water body would be provided, and

              the lagoon would not be subject to the large amount of contamination that it

              currently has, and intensive bottom cleaning would not be required.


      31.7.   It is also important to mention that when the lagoon was opened, the

              filtration systems were not operational and a company and its crew were

              hired to maintain the lagoon (the same company which currently operates

              other projects using Crystal Lagoons’ technology), where from information

              and belief flocculants were used to aid in settling particles into the bottom of

              the lagoon and performing thorough manual bottom cleaning (assimilating

              Crystal Lagoons’ water treatment technology), which resulted in the lagoon

              having good aesthetics and cleanliness characteristics, as it can be seen in the

              following picture:




                                                                               Page 32 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1302 Page 33 of 61



                       Figure 32: Cloward Hard Rock Lagoon




             Once the filtration system and associated circulation systems started

             operating, the lagoon water quality started to deteriorate since the systems

             and water treatment technology were insufficient and cannot operate

             efficiently. As it can be seen from the photo below, the lagoon’s inner

             surface is covered with sediments, and cleaning is required intensively and

             performed poorly, leaving traces of where the cleaning has passed (lighter

             areas in the bottom). This is typically a result of an inefficient filtration

             system that does not have the proper amount of inlets and outlets to produce

             homogeneity of the water volume. This is another reason why the structure

             and systems uses Crystal Lagoons’ technology.




                                                                            Page 33 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1303 Page 34 of 61



      31.8.   As previously mentioned, swimming pool technology and Crystal Lagoons’

              technology are different. This is even more evident given the fact that in the

              U.S., Crystal Lagoons has worked for over 7 years with the different health

              and environmental regulatory agencies across several states in order to create

              new regulations for the construction and operation of these lagoons, which

              are different than conventional swimming pool regulations. This process

              took years, as this concept and technology were an innovation and did not

              exist before, and therefore no regulations existed for these large man-made

              lagoons with high transparency and excellent water quality for recreational

              purposes such as swimming and bathing but also for the practice of water

              sports at very low building and operation costs.


      31.9.   For example, in Florida, the lagoons using Crystal Lagoons technology are

              classified as Public Bathing Places, a completely separate definition than

              swimming pools, with different construction and operation requirements.

              Also, Florida’s former governor, Rick Scott, travelled to Chile and visited

              the lagoons with Crystal Lagoons’ technology. In Texas, since there was no

              category where these types of lagoons would fit into, a new category was

              created by the Legislature by passing legislation, a process spearheaded by

              Crystal Lagoons. The result was that in Texas, the lagoons using Crystal

              Lagoons’ technology are classified as “Artificial Swimming Lagoons”,

              which allow for different construction and operation requirements than

              swimming pools to still provide a recreational water body. A similar process

              was followed in North Carolina, where a new category of “Artificial



                                                                              Page 34 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1304 Page 35 of 61



               Swimming Lagoons” was created through legislation since there were no

               regulations suitable for these large man-made lagoons, also requiring

               different construction and operation requirements than swimming pools,

               among others.


      31.10.   Cloward uses a technology that on information and belief does not comply

               with swimming pool requirements for construction and operation (based on

               Florida’s swimming pool regulations found in Rule 64E-9, FAC) in the

               design and implementation of the Cloward Hard Rock Lagoon. This could

               only be done here given the Tribe’s sovereign immunity at the site which

               allows them to not be subject to enforcement of such rules by the

               enforcement agency.


      31.11.   Further, recent on-site inspections of the Cloward Hard Rock Lagoon reveal

               the use of a supplemental filtration system as the installed filtration system

               operates only a few hours per day prior to becoming clogged. See Figures

               35-36.




                                                                               Page 35 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1305 Page 36 of 61



 Figure 33: Location of supplemental filters




 Figure 34: Aerial view of supplemental filters currently in use at the Cloward Hard
 Rock Lagoon




                                                                          Page 36 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1306 Page 37 of 61



 Figure 35: Close-up of supplemental filters currently in use at the Hard Rock
 Hollywood Lagoon




 The ’520 Patent

 32.   Claim 1 of the ’520 Patent states as follows: “A method for controlling

       microbiological properties of a portion of water within a water body, comprising: a.

       identifying a portion of water intended for recreational purposes within the water

       body, the portion of water comprising one or more zones wherein: at least one zone is

       designated a sanitary compliance zone, at least one zone is designated a delimiting

       zone, and one zone is designated a most unfavorable zone, the most unfavorable zone

       corresponding to the zone that exhibits the lowest ORP value within the identified

       portion of water; b. maintaining at least a minimum ORP level in the portion of water

       for at least a minimum period of time, wherein the minimum ORP level and the




                                                                              Page 37 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1307 Page 38 of 61



      minimum period of time cannot be lower than the values calculated by: i. determining

      salinity of the water at the most unfavorable zone; and ii. determining the minimum

      ORP value based on the salinity of the water where: for salinities in the water

      between 0% and up to 1.5% the minimum ORP level is 550 mV; for salinities in the

      water higher than 1.5%, and up to 2.5%, the minimum ORP level is calculated by the

      following equation: [Minimum ORP,mV]=625−50*[Salinity of the Water,%(Weight

      Percent)]; and for salinities in the water higher than 2.5%, the minimum ORP level is

      500 mV; iii. determining the temperature of the water in the most unfavorable zone;

      and iv. determining the minimum period of time based on the water temperature,

      wherein: for water temperatures from 5° C. to 35° C., the minimum period of time is

      calculated    by     the     following     equation:    [Minimum        period    of

      time,min]=80−2*[Temperature of the water,° C.]; and for water temperatures

      between 35° C. and up to 45° C., the minimum period of time is calculated by the

      following equation: [Minimum period of time,min]=5*[Temperature of the water,°

      C.]−165; c. dispensing an effective amount of chemical agent into the identified

      portion of water in order to maintain at least the minimum ORP level during at least

      the minimum period of time at the most unfavorable zone, and d. repeating step c as

      needed to prevent the ORP in the most unfavorable zone from decreasing by more

      than 20% of the minimum ORP value. Each of the elements of the claim is infringed

      as shown below:

      32.1.   “a. identifying a portion of water intended for recreational purposes within

              the water body, the portion of water comprising one or more zones wherein:

              at least one zone is designated a sanitary compliance zone, at least one zone

              is designated a delimiting zone, and one zone is designated a most


                                                                             Page 38 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1308 Page 39 of 61



              unfavorable zone, the most unfavorable zone corresponding to the zone that

              exhibits the lowest ORP value within the identified portion of water. . .” –

              This element is infringed at the Cloward Hard Rock Hollywood Lagoon. See

              Figure 29, supra.


      32.2.   “b. maintaining at least a minimum ORP level in the portion of water for at

              least a minimum period of time, wherein the minimum ORP level and the

              minimum period of time cannot be lower than the values calculated by:


                     i. determining salinity of the water at the most unfavorable zone; and

              ii. determining the minimum ORP value based on the salinity of the water

              where: for salinities in the water between 0% and up to 1.5% the minimum

              ORP level is 550 mV; for salinities in the water higher than 1.5%, and up to

              2.5%, the minimum ORP level is calculated by the following equation:

              [Minimum ORP,mV]=625−50*[Salinity of the Water,%(Weight Percent)];

              and for salinities in the water higher than 2.5%, the minimum ORP level is

              500 mV;


                     iii. determining the temperature of the water in the most unfavorable

              zone; and iv. determining the minimum period of time based on the water

              temperature, wherein: for water temperatures from 5° C. to 35° C., the

              minimum period of time is calculated by the following equation: [Minimum

              period of time,min]=80−2*[Temperature of the water,° C.]; and for water

              temperatures between 35° C. and up to 45° C., the minimum period of time




                                                                             Page 39 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1309 Page 40 of 61



                 is   calculated     by   the    following    equation:     [Minimum     period    of

                 time,min]=5*[Temperature of the water,° C.]−165. . .”


                  – This element is infringed at the Cloward Hard Rock Lagoon. See

                 CLOWARD000015; CLOWARD0103852-0103853; Further, inspection of

                 the lagoon uncovered evidence of calcium hypochlorite (chlorine-based

                 disinfectant) on site and a noticeable odor of chlorine from the lagoon water.


                 “. . . c. dispensing an effective amount of chemical agent into the identified

                 portion of water in order to maintain at least the minimum ORP level during

                 at least the minimum period of time at the most unfavorable zone. . .” – This

                 element    is     infringed    at   the   Cloward   Hard    Rock   Lagoon.       See

                 CLOWARD000015; CLOWARD0103852-0103853; Further, inspection of

                 the lagoon uncovered evidence of calcium hypochlorite (chlorine-based

                 disinfectant) on site and a noticeable odor of chlorine from the lagoon water.


         32.3.   “. . . d. repeating step c as needed to prevent the ORP in the most

                 unfavorable zone from decreasing by more than 20% of the minimum ORP

                 value.” – This element is infringed at the Cloward Hard Rock Lagoon. See

                 CLOWARD000015; CLOWARD0103852-0103853; Further, inspection of

                 the lagoon uncovered evidence of calcium hypochlorite (chlorine-based

                 disinfectant) on site and a noticeable odor of chlorine from the lagoon water.


  VII.     IMPORTANCE AND VALUE OF CRYSTAL LAGOONS’ TECHNOLOGY

 33.     Crystal Lagoons technology is one of the most innovative and important technologies

         of recent years in the world. On information and belief, all man-made lagoons with



                                                                                       Page 40 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1310 Page 41 of 61



       crystal clear waters used for direct contact recreational purposes such as swimming

       and bathing and also for the practice of water sports around the world are built,

       operated, and maintained with Crystal Lagoons technology.

 34.   The story of how this technology was created started with Fernando Fischmann, a

       real estate developer and scientist, who had started planning a second home real

       estate development called San Alfonso del Mar, in a small town on Chile’s central

       coast. Although the site had a fantastic view of the sea and was close to Santiago

       (Chile’s capital), the local shoreline was unattractive due to cold-water temperatures,

       as well as the dangerous waves and undercurrents, which posed a risk to bathers, who

       were forbidden to swim or practice watersports in the area. Mr. Fischmann

       envisioned creating an enormous lagoon 0.6 miles long and 20 acres in surface, with

       crystalline turquoise waters that could provide a safe way to swim and enjoy

       watersports in a clean and family-friendly environment.

 35.   Mr. Fischmann traveled around the world to the U.S., Australia, Germany, and other

       countries looking for a company that was able to turn his vision into a reality, and he

       was repeatedly told that the only technology that existed to provide recreational water

       bodies was conventional swimming pool construction and operation technology and

       that it was not viable to have such large water bodies with excellent water quality and

       transparency, and he would never succeed in creating such a technology.

 36.   It’s important to note that the San Alfonso del Mar lagoon is equivalent to 6,000

       residential pools, and therefore using pool construction and operation technologies

       would result, for example, in requiring a complete concrete shell for creating the

       lagoon structure and expensive coatings, more than 2,000 inlets, and requiring 6,000




                                                                                Page 41 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1311 Page 42 of 61



       doses of chlorine and 6,000 filters to operate, which made this unviable technically

       and economically.

 37.   This gave ground to Mr. Fischmann’s invention, related to an innovative and low-cost

       structure to contain this large recreational body of water at the project.

 38.   More specifically, if conventional swimming pool construction techniques were used,

       then extremely large amounts of concrete to create the pool shell would be required.

       Further, such large surfaces built with concrete would be exposed to a series of risks

       and potential damages from fissures, settlements, cracks, and others that could affect

       the structure integrity. Additionally, the required equipment to construct a large

       swimming pool in order to allow swimming pool treatment and filtration would

       require very high numbers of inlets and filters, among others.

 39.   Therefore, Mr. Fischmann invented a new structure, with specific technical features

       and elements in order to create a low cost structure to contain large water bodies used

       for recreational purposes, which was first used in the construction of the first lagoon

       at San Alfonso del Mar. This technology included, among others, the use of a plastic

       liner that is able to be thoroughly cleaned, to contain the water, not requiring having a

       complete concrete shell and where the liner is mostly installed directly over soil or

       compacted sand. This had not been done anywhere else in the world to create large

       man-made lagoons with crystalline water similar to tropical seas for recreational

       purposes, and up to date, after 13 years, there are no crystalline lagoons using liner

       other than the ones with Crystal Lagoons technology.

 40.   Mr. Fischmann, a trained biochemist, conducted research for more than 7 years to

       develop a technology that allows building this low cost structure and also for

       maintaining the water with a water treatment technology that uses up to 100 times


                                                                                    Page 42 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1312 Page 43 of 61



       less chemicals and up to 50 times less electricity than conventional swimming pool

       technology. This state-of-the-art technology allows creating and operating

       recreational water bodies of any size with excellent water quality and transparency.

 41.   Mr. Fischmann’s revolutionary innovations for building and maintaining large man-

       made lagoons with excellent water quality at low costs and in a sustainable manner

       allowed for the first lagoon in San Alfonso del Mar and paved the way for the rest of

       the world, having today more than 60 projects in different stages of operation and

       construction, and 600 projects in planning and negotiations stages, with lagoons of

       more than 30 acres of water surface. Crystal Lagoons has projects in the U.S., South

       Africa, Dubai, Indonesia, Thailand, Egypt, Spain, Turkey, Vietnam, Chile, Peru,

       Bolivia, Paraguay, Argentina, among other countries. Some examples can be seen

       below from photos from Google Earth and aerial photos of projects using Crystal

       Lagoons technology:

         Figure 36: San Alfonso del Mar, Chile (20 acres) – From Google Earth




                                                                               Page 43 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1313 Page 44 of 61



           Figure 37: Aerial Photo of San Alfonso del Mar, Chile (20 acres)




     Figure 38: Treasure Bay Project, Indonesia (15,5 acres) – From Google Earth




                                                                         Page 44 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1314 Page 45 of 61



         Figure 39: Beachwalk Project, Florida (14 acres) - From Google Earth




          Figure 40: Epperson Lagoon, Florida (7 acres) - From Google Earth




 42.   The following is a web link to a video of the Epperson Project, located in Florida,

       which shows the concept and technology from Crystal Lagoons, providing clear


                                                                            Page 45 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1315 Page 46 of 61



       differentiation     from      a      conventional      swimming        pool.      Link:

       https://www.youtube.com/watch?v=Bgk-mvgrcNQ

 43.   This innovation has allowed to create real estate projects where residents have access

       to beach life at the doorsteps of their home, enjoying the man-made crystalline

       lagoon, many times far away from the sea, but also recently through his latest concept

       of the Public Access Lagoons that allow to take beach life to an urban setting having

       a ticketed access to the lagoon complex, changing the lifestyle of people in cities.

       Instead of having to drive long hours or fly to a tourist beach destination, the nearby

       population will be able to visit the beach through the Public Access Lagoon concept

       just steps away from their homes by paying and ticket, having access to several

       recreational, commercial, and cultural facilities and experiences, such as restaurants,

       practicing water sports, concerts, among others, changing the lifestyle of cities around

       the world.

 44.   Similar to the beginning of public parks 200 years ago, when the first city parks were

       created in England bringing natural forest to cities, this innovation brings a piece of

       the ocean to cities, incorporating the beach into an urban context.

 45.   This new Public Access Lagoon concept has gained so much drive that from October

       2019 to date, 130 projects around the world have been signed with royalties for

       Crystal Lagoons that exceed US $3.8 billion.

 46.   The importance of Crystal Lagoons technology is further backed from many facts.

       Firstly, Crystal Lagoons became the first Chilean “Unicorn” only one and half years

       after its creation. “Unicorns” are start-up companies valued in over 1 billion dollars.

       Secondly, Mr. Fischmann has been honored many times with prestigious international

       awards, such as Ernst &Young’s "Entrepreneur of the Year", "Innovator of the Year,"


                                                                                Page 46 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1316 Page 47 of 61



         and "Businessman of the Year", being the only executive to receive these three

         awards. In 2016, he received the Innovation Stevie Award in Italy, also known as the

         Oscars of the business world and previously awarded to Steve Jobs and Jeff Bezos,

         and the “Real Innovator Award”, by the London Business School, as well as the

         Green Apple Award received in the House of Commons at Westminster Palace,

         London, among many others. Mr. Fischmann is also director of the German Institute

         for applied science Fraunhofer Institute FCR. Thirdly, Mr. Fischmann has also been

         key note speaker at events organized by the Harvard Business School, MIT, Duke,

         Babson College, London Business School, Berkeley, among many other events and

         was recently interviewed by Stanford University radio for 40 minutes. Mr. Fischmann

         has also been given the O-1 visa in the U.S., for Individuals with Extraordinary

         Ability or Achievements. All of this given the impact of his technologies in the

         lifestyle of people around the world.

 47.     Finally, in January of 2020, Crystal Lagoons Technologies Inc. became incorporated

         as a U.S. company, which required a valuation of its Intellectual Property for tax

         purposes, resulting in a value of US $3.3 billion. Today, the company is a technology

         company with patents in over 190 countries, where all Crystal Lagoons patents have

         been granted in 100% of the countries and territories where they have been examined.


       VIII.   DIRECT AND INDUCED INFRINGEMENT OF THE ’514 PATENT
                                       (STRUCTURE PATENT)

         CLOWARD WAS THE CREATOR OF THE PLANS AND TECHNICAL
       SPECIFICATIONS THAT ALLOWED FOR THE CONSTRUCTION OF THE
                            CLOWARD HARD ROCK LAGOON




                                                                                Page 47 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1317 Page 48 of 61



 48.   Cloward H2O has infringed and induced infringement, and continues to infringe and

       induce infringement, literally and/or under the doctrine of equivalents, of at least

       independent claim 1 of the ’514 patent by making, using, offering for sale, and/or

       selling the lagoon constructed for Hard Rock Seminole, and inducing others to at

       least make and use the lagoon.

 49.   Cloward H2O originally was involved in the Cloward Hard Rock Lagoon, but only as

       the engineer of record for the conventional water features, including the swimming

       pools and overlooking cabanas. Cloward H2O later took over as the engineer of

       record for the infringing lagoon by using Crystal Lagoon’s concepts and proprietary

       technology.

 50.   Thus, Cloward H2O was the aquatic designer for and has built at the Hard Rock

       Hollywood site a structure to contain a large lagoon that, as required by the Crystal

       Lagoons’ structure patent (the ’514 patent), has color, transparency and cleanness

       characteristics similar to swimming pools or tropical seas. See Charlotte Coates,

       Cloward H2O is the Aquatic Designer for Hard Rock Hollywood Expansion,

       BLOOLOOP      (Jun. 17, 2019), https://blooloop.com/news/cloward-h2o-hard-rock-

       hollywood/.

 51.   For the Cloward Hard Rock Lagoon, Cloward “provided engineering designs and

       construction support for over 3.25 acres”, including “a 2.3-acre recreation lake, where

       visitors can enjoy a range of water sports such as paddle-boarding and kayaking.” See

       Charlotte Coates, Cloward H2O Celebrates Success of Guitar Tower at the Seminole

       Hard     Rock     Hotel     and     Casino,     BLOOLOOP       (Apr.     22,    2020),

       https://blooloop.com/news/cloward-h2o-guitar-tower-hard-rock/.




                                                                                Page 48 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1318 Page 49 of 61



 52.   Cloward H2O touts its involvement in building water projects under its management.

       Its website, clowardh20.com, states, “[w]e specialize in all things water. Our team’s

       dedicated attention touches every aspect of a project, starting with the planning stages

       and powering through final implementation and maintenance.”

 53.   Cloward further admits on its website that “we have built” projects around the world:

                         Figure 41: Extract of Cloward's Website




 54.   Cloward’s website lists 355 projects in North America that Cloward “built.”

       Cloward’s website also shows that it provides services including “planning and

       conceptual design,” “project management & construction documents,” “construction

       services,” and “commissioning and start-up.”

 55.   Cloward provided a similar management and construction role on the Cloward Hard

       Rock Lagoon at issue in this Third Amended Complaint. Cloward’s website cites and

       adopts a description of the Cloward Hard Rock Lagoon from April 2020. Cloward

       touts its role in building the lagoon using the following statements of how it “worked

       on the project” and “developed a 2.3-acre recreation lake:”

                         Figure 42: Extract of Cloward's Website




                                                                                Page 49 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1319 Page 50 of 61



 56.   Cloward H2O acted as the engineer of record for the infringing lagoon, provided

       plans and engineering schematics used to build the accused lagoon structure, and

       worked with various contractors to carry out the lagoon’s construction. Cloward H2O

       has even admitted to consulting and being on site numerous times during the

       construction of the lagoon. (See May 5, 2020 Hearing Transcript at 33 (“The Court:

       Well, then, you had somebody on site of the engineering firm of the supplier of plans

       to be of assistance to the contractor? Mr. Braithwaite: Yes, that’s correct . . . .”).)

       Thus, Cloward H2O was on site during construction to aid the general contractors in

       building the lagoon, and provided oversight of the construction in their role as the

       engineer of record.

 57.   Cloward, as the engineer of record, and as provider of the construction plans,

       instructing contractors on how to build all components of the Hollywood lagoon

       water structure, controlled and directed the making of the various components of the

       infringing structure and was responsible for ensuring that all the components of the

       structure combined into the infringing lagoon structure. Cloward is liable for direct

       infringement as the maker of the infringing lagoon due to its central role as the

       mastermind in combing all the parts into the infringing whole.

 58.   Cloward also directly infringed by using the infringing structure. As engineer of

       record, Cloward visited the site of the infringing structure on numerous occasions.

       Cloward’s responsibility was to ensure all contractors performed their roles properly

       and all components contributing to the overall structure worked properly and

       integrated properly with the other components into an operational lagoon structure.

       Such testing and monitoring of the performance of the infringing lagoon structure

       constitutes infringing use.


                                                                                Page 50 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1320 Page 51 of 61



 59.   Cloward became the lagoon’s engineer of record based on proposing its plans to Hard

       Rock Seminole. Hard Rock Seminole purchased Cloward’s services. Cloward’s

       actions constitute offering to Hard Rock Seminole to sell the infringing lagoon

       structure and selling the structure to Hard Rock Seminole for the Hollywood project.

 60.   On information and belief, Cloward H2O maintains a relationship with Hard Rock

       Seminole related to maintenance and repair purposes. As such, Cloward H2O also

       used the infringing lagoon.

 61.   Cloward H2O put its name on plans for the lagoon project. Specifically, Cloward’s

       logo is prominently displayed as set forth below. The plan documents are oversized

       and difficult to reproduce in readable form in this Complaint, but an example page

       (page 5) from Cloward’s plan showing the Cloward Hard Rock Lagoon design is

       shown below:




                                                                              Page 51 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1321 Page 52 of 61



                               Figure 43: Cloward's Plans




 62.   On information and belief, Cloward directed and controlled the effort to set the

       permit for the Cloward Hard Rock Lagoon.

 63.   In view of all the facts as alleged above, Cloward H2O’s actions induce infringement

       by the project owner, any person maintaining or operating the lagoon, and even

       customers staying or using the lagoon are induced infringers. Such infringement

       through use, and inducing use by others, is a direct result of Cloward’s role in

       creating the lagoon.

 64.   Cloward H2O also induced the contractors who provided the components and

       physical construction of the infringing lagoon to provide those components and

       combine them in the manner as claimed in the ’514 patent. Cloward induced the


                                                                             Page 52 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1322 Page 53 of 61



       making of the infringing lagoon by providing drawings, consultancy services, and

       advice to assist in building the Cloward Hard Rock Lagoon in a manner that ensured

       it would infringe the ’514 Patent.

 65.   Cloward H2O knew of the ’514 Patent at the time it undertook its role as engineer

       and mastermind of the Cloward Hard Rock Lagoon. Cloward’s acts of inducing

       infringement of its infringement of the ’514 patent were taken with knowledge that

       those actions would cause infringement of the ’514 patent.

 66.   Cloward knew and intended that these contractors, HRS, and the customers of HRS

       make and use the Cloward Hard Rock Lagoon system in a manner that infringes the

       ’514 patent. Cloward is liable for induced infringement of the ’514 patent.

 67.   Further, Cloward’s plans includes a number of instructions it provides to contractors,

       and as the “Engineer” requires contractors to follow the plans, as set forth, for

       example, in the provisions below from the plans:

                         Figure 44: Excerpts from Cloward's Plans




       IX.   DIRECT AND INDUCED INFRINGEMENT OF THE ’822 PATENT

 68.   Cloward created the plans and technical specifications for the water treatment system

       used by the Cloward Hard Rock Lagoon. See ¶¶ 50-58, supra. Cloward H2O has

       infringed and induced infringement, and continues to infringe and induce

       infringement, literally and/or under the doctrine of equivalents, of at least



                                                                                Page 53 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1323 Page 54 of 61



       independent claim 1 of the ’822 patent by making, using, offering for sale, and/or

       selling the lagoon constructed for Hard Rock Seminole, and inducing others to at

       least make and use the lagoon.

 69.   Cloward also directly infringed by performing or causing the performance of the

       method steps of the ’822 patent. As engineer of record, Cloward visited the site of the

       infringing structure on numerous occasions. Cloward’s responsibility was to ensure

       all contractors performed their roles properly and all components contributing to the

       overall structure and water treatment worked properly and integrated properly with

       the other components into an operational lagoon structure.          Such testing and

       monitoring of the performance of the infringing lagoon’s water treatment system

       constitutes infringing use.

 70.   On information and belief, Cloward H2O maintains a relationship with Hard Rock

       Seminole related to maintenance and repair purposes. As such, Cloward H2O also

       performs the infringing water treatment method at the Cloward Hard Rock Lagoon.

 71.   On information and belief, Cloward directed and controlled the effort to set the

       permit for the Cloward Hard Rock Lagoon including permitting relating to the water

       treatment methods utilized by the infringing Cloward Hard Rock Lagoon.

 72.   In view of all the facts alleged above, Cloward H2O’s actions induce infringement by

       the project owner, any person maintaining or operating the Cloward Hard Rock

       Lagoon. Such infringement through use, and inducing use by others, is a direct result

       of Cloward’s role in creating the lagoon.

 73.   Cloward H2O also induced the contractors who provided the components and

       physical construction of the infringing Cloward Hard Rock Lagoon to provide those

       components and combine them in the manner as claimed in the ’822 patent. Cloward


                                                                                Page 54 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1324 Page 55 of 61



       induced the making of the infringing lagoon by providing drawings, consultancy

       services, and advice to assist in building the Cloward Hard Rock Lagoon in a manner

       that ensured it would infringe the ’822 Patent.

 74.   Cloward H2O knew of the ’822 Patent at the time it undertook its role as engineer

       and mastermind of the Cloward Hard Rock Lagoon. Cloward’s acts of inducing

       infringement of the ’822 patent were taken with knowledge that those actions would

       cause infringement of the ’822 patent.

 75.   Cloward knew and intended that these contractors and the Hard Rock Seminole

       operate the Cloward Hard Rock Lagoon water treatment system in a manner that

       infringes the ’822 patent. Cloward is liable for induced infringement of the ’822

       patent.


       X.    DIRECT AND INDUCED INFRINGEMENT OF THE ’520 PATENT

 76.   Cloward created of the plans and technical specifications for the water treatment

       system used by the Cloward Hard Rock Lagoon. See ¶¶ 50-58, supra. Cloward H2O

       has infringed and induced infringement, and continues to infringe and induce

       infringement, literally and/or under the doctrine of equivalents, of at least

       independent claim 1 of the ’520 patent by making, using, offering for sale, and/or

       selling the lagoon constructed for Hard Rock Seminole, and inducing others to at

       least make and use the lagoon.

 77.   Cloward also directly infringed by performing or causing the performance of the

       method steps of the ’520 patent. As engineer of record, Cloward visited the site of the

       infringing structure on numerous occasions. Cloward’s responsibility was to ensure

       all contractors performed their roles properly and all components contributing to the



                                                                                Page 55 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1325 Page 56 of 61



       overall structure and water treatment worked properly and integrated properly with

       the other components into an operational lagoon structure. Such testing and

       monitoring of the performance of the infringing lagoon’s water treatment system

       constitutes infringing use.

 78.   On information and belief, Cloward H2O maintains a relationship with Hard Rock

       Seminole related to maintenance and repair purposes. As such, Cloward H2O also

       performs the infringing water treatment method at the Cloward Hard Rock Lagoon.

 79.   On information and belief, Cloward directed and controlled the effort to set the

       permit for the Cloward Hard Rock Lagoon including permitting relating to the water

       treatment methods utilized by the infringing Cloward Hard Rock Lagoon.

 80.   In view of all the facts alleged above, Cloward H2O’s actions induce infringement by

       the project owner, any person maintaining or operating the Cloward Hard Rock

       Lagoon. Such infringement through use, and inducing use by others, is a direct result

       of Cloward’s role in creating the lagoon.

 81.   Cloward H2O also induced the contractors who provided the components and

       physical construction of the infringing Cloward Hard Rock Lagoon to provide those

       components and combine them in the manner as claimed in the ’520 patent. Cloward

       induced the making of the infringing lagoon by providing drawings, consultancy

       services, and advice to assist in building the Cloward Hard Rock Lagoon in a manner

       that ensured it would infringe the ’520 Patent.

 82.   Cloward H2O knew of the ’520 Patent at the time it undertook its role as engineer

       and mastermind of the Cloward Hard Rock Lagoon. Cloward’s acts of inducing

       infringement of the ’520 patent were taken with knowledge that those actions would

       cause infringement of the ’520 patent.


                                                                              Page 56 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1326 Page 57 of 61



 83.    Cloward knew and intended that these contractors and the Hard Rock Seminole,

        operate the Cloward Hard Rock Lagoon water treatment system in a manner that

        infringes the ’520 patent. Cloward is liable for induced infringement of the ’520

        patent.


       XI.   DAMAGES AND HARM TO PLAINTIFFS FROM THE DIRECT AND
                                   INDUCED INFRINGEMENT

 84.    Crystal Lagoons is concerned that its image will be damaged by Cloward H2O’s

        infringing acts as, on information and belief, aspects of the infringing lagoon involve

        undesirable environmental consequences that are avoided when Crystal Lagoons

        controls the design and implementation of the technology. This harm risks irreparably

        damaging the image of the Crystal Lagoons technology and of Crystal Lagoons as a

        company.

 85.    Crystal Lagoons has complied with the marking requirements of 35 U.S.C. § 287, at

        least through notifying Cloward H2O before this complaint was filed that it was

        infringing the Asserted Patents through its actions at the Cloward Hard Rock Lagoon,

        and through delivering a copy of the original complaint and the ’514 patent to the

        President of Cloward H2O via overnight delivery on October 21, 2019. Cloward H2O

        also had actual knowledge of at least the Asserted Patents prior to receiving notice of

        this complaint.

 86.    Cloward H2O is and has been on notice of its infringement of the ’514 patent before

        Crystal Lagoons filed and provided notice of this Complaint. Cloward has admitted it

        infringed. Thus, Cloward H2O’s infringement of the ’514 patent through its efforts




                                                                                 Page 57 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1327 Page 58 of 61



       to make, use, and/or sell the Hard Rock Hollywood lagoon system constitutes willful

       infringement.

 87.   Cloward H2O is and had been on notice of its infringement of the Water Treatment

       Patents, the ’822 patent and the ’520 patent before Crystal Lagoons filed and

       provided notice of its Third Amended Complaint as described above herein. Thus,

       Cloward H2O’s infringement of the Water Treatment patents through its efforts to

       make, use, and/or sell the Cloward Hard Rock Lagoon system constitutes willful

       infringement.

 88.   Crystal Lagoons has been damaged by Cloward H2O’s infringement of the Asserted

       Patents and the tarnishing of the reputation of lagoon-sized recreational water

       structures. Crystal Lagoons will also continue to be damaged by Cloward’s actions in

       the future unless Cloward H2O is permanently enjoined from infringing, directly

       and/or indirectly, the Asserted Patents.

 89.   Further, Crystal Lagoons learned that a bid had gone out for the Cloward Hard Rock

       Lagoon to several general contractors, showing parts of lagoon labeled as a “Crystal

       Lagoon” as based on Crystal Lagoons registered trademark, which produced

       confusion in the market as numerous calls were received from contractors asking

       quotes on Crystal Lagoons technology, as it was clearly understood Crystal Lagoons

       was behind this lagoon. This confusion has produced important damage to Crystal

       Lagoons economically and to its image.

 90.   Damages are due in an amount not less than a reasonable royalty. For the Cloward

       Hard Rock Lagoon, the final proposed royalty, by Crystal Lagoons to Hard Rock

       Seminole, was US $8,000,000.




                                                                             Page 58 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1328 Page 59 of 61



 91.   The lost profits for which Cloward H2O is liable are only a fraction of the damages

       Crystal Lagoons has and is likely to suffer from the infringement. To date, Crystal

       Lagoons has been the exclusive provider of its patented and revolutionary large scale

       tropical-quality water structures in the U.S., and is known worldwide as the only

       provider of these prestigious and valuable facilities. Crystal Lagoon’s valuation and

       ability to secure financing is greatly enhanced by this exclusivity. The valuation of

       Crystal Lagoons intellectual property is estimated to be in excess of $3.3 billion

       dollars.

 92.   Cloward H2O’s infringement has damaged the exclusivity Crystal Lagoons has

       earned by virtue of its R&D efforts and intellectual property. The lost exclusivity is

       likely to significantly reduce the valuation of Crystal Lagoons and could impede its

       ability to secure financing for further growth.

 93.   Cloward H2O’s infringement also creates the risk of damaging the reputation of high-

       quality lagoon-sized water facilities that Crystal Lagoons has carefully developed

       over many years.

 94.   Monetary damages are significant, but will be inadequate to fully compensate Crystal

       Lagoons for these various forms of damages. A permanent injunction is also

       necessary to redress the full extent of the harm caused by the infringement as

       described herein.

 95.   Cloward H2O was well aware of Crystal Lagoon’s ownership of the proprietary

       technology used in the accused structure and had knowledge of the Asserted Patents.

       Cloward knew it was copying Crystal Lagoon’s unique technology to build a

       structure significantly different from any structure Cloward H2O had built before.

       The facts as set forth above, including but not limited to Cloward H2O’s willful


                                                                               Page 59 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1329 Page 60 of 61



      infringement and its conspiring with other entities who breached NDAs with Crystal

      Lagoons to replace Crystal Lagoons on the Hollywood lagoon project, make this an

      exceptional case justifying a significant enhancement of any monetary damages

      award and providing grounds for an award of attorney’s fees as well.


                            XII.     REQUEST FOR RELIEF

 Crystal Lagoons requests the following relief:

       A.   A judgment that Cloward H2O infringed and induced infringement of United

            States Patent No. 8,062,514, United States Patent No. 9,708,822, and United

            States Patent No. 8,753,520 and that such infringement was willful;

       B.   An injunction enjoining and restraining Cloward H2O, its officers, directors,

            agents, servants, employees, attorneys, and all others acting under or through it

            from directly or indirectly infringing United States Patent No. 8,062,514, United

            States Patent No. 9,708,822, and United States Patent No. 8,753,520;

       C.   A judgment and order requiring Cloward H2O to pay all damages arising out of

            Cloward H2O’s infringement of United States Patent No. 8,062,514, United

            States Patent No. 9,708,822, and United States Patent No. 8,753,520, including

            treble damages for willful infringement as provided by 35 U.S.C. § 284, with

            interest;

       D.   A judgment and order directing Cloward H2O to pay the costs and expenses of

            this action and attorneys’ fees as provided by 35 U.S.C. § 285 and under other

            applicable law, with interest; and

       E.   Such other and further relief as this Court may deem just and equitable.




                                                                                Page 60 of 61
Case 2:19-cv-00796-BSJ Document 77 Filed 11/16/20 PageID.1330 Page 61 of 61



                       XIII.    DEMAND FOR JURY TRIAL

       Crystal Lagoons hereby demands that all issues be determined by jury.



                                           Respectfully submitted,




 Date: November 16, 2020                   By:_s/James C. Watson


                                           James C. Watson (13395)
                                           JCWatson@traskbritt.com
                                           Glenn R. Bronson (7632)
                                           GRBronson@traskbritt.com
                                           TRASKBRITT, PC
                                           230 South 500 East, Suite 300
                                           Salt Lake City, UT 84102
                                           Tel: (801) 532-1922
                                           Fax: (801) 531-9168

                                           Anthony R. Zeuli (Pro Hac Vice)
                                           TZeuli@merchantgould.com
                                           Eric R. Chad (Pro Hac Vice)
                                           EChad@merchantgould.com
                                           Karen L. Beckman (Pro Hac Vice)
                                           KBeckman@merchantgould.com
                                           Peter S. Selness (Pro Hac Vice)
                                           PSelness@merchantgould.com
                                           MERCHANT & GOULD P.C.
                                           2200 Fifth Street Towers
                                           150 South Fifth Street
                                           Minneapolis, MN 55402-4247
                                           Tel: (612) 332-5300
                                           Fax: (612) 332-9081


                                           Counsel for Plaintiffs Crystal Lagoons US
                                           Corp and Crystal Lagoons Technologies Inc




                                                                               Page 61 of 61
